APPEAL OF W. H. WATLINGTON.Watlington v. CommissionerDocket No. 1756.United States Board of Tax Appeals2 B.T.A. 153; 1925 BTA LEXIS 2529; June 24, 1925, Decided Submitted April 30, 1925.  *2529  Where the Commissioner has duly notified a taxpayer of the determination of a deficiency under section 274 of the Revenue Act of 1924, the fact that he subsequently answers a letter of protest sent him by the taxpayer will not extend the statutory period within which appeal may be taken to this Board.  Willis D. Nance, Esq., for the Commissioner.  IVINS*153  Before IVINS and MORRIS.  This appeal was heard on the Commissioner's motion to dismiss upon the ground that the appeal was not filed within 60 days after the mailing of the notice of deficiency.  IVINS: The Commissioner determined a deficiency in income tax for the year 1921 against the taxpayer and sent him the notice required by section 274(a) of the Revenue Act of 1924, by registered mail, on November 8, 1924.  This notification was in the usual form (N.P. 2), was final in portent, and advised the taxpayer of his right to appeal to this Board within 60 days of its date.  It contained no suggestion that the Commissioner would grant any further consideration to the matter.  The taxpayer wrote to the Commissioner, under date of December 1, 1924, taking exception to the determination.  On December 22, 1924, the*2530  Commissioner wrote to the taxpayer, explaining the law under which the determination had been made, enclosing a copy of the rules of practice of this Board, and again advising him that his appeal must be taken within 60 days from the date of letter of November 8, 1924.  The taxpayer filed his appeal on January 30, 1925, 83 days after the mailing of the deficiency letter.  *154  The Commissioner moved to dismiss the appeal upon the ground that it was not filed within the time provided in section 274(a) of the Revenue Act of 1924.  In reply to this motion the taxpayer contends that, since the deficiency was the subject of correspondence by the Commissioner's office until December 22, 1924, his time to appeal should run from that date.  A taxpayer can not be permitted to extend his statutory time to appeal by writing letters of protest against a deficiency duly and finally determined and of which he has had the notice required by statute, even when the Commissioner extends him the courtesy of a reply to such letters, The appeal is dismissed.